DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 32-34 and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEBIRE et al. (WO 2016/156227 Al).
Regarding claims 32 and 41, SEBIRE et al. teach a method in a core network node for paging in an area spanning across a plurality of radio access technologies (RATs) and a core network node for paging user equipment in an area spanning across a plurality of radio access technologies, the core network node comprising a processor and a memory, said memory containing instructions executable by said processor, whereby said core network node is
operative to and the method comprising: sending a paging message to a radio access network (RAN) node for forwarding to a UE, wherein the paging message comprises capability information, wherein the capability information provides an indication of the capabilities of the UE for communicating with one or more of the plurality of RATs (see pars. 0053-0054, fig. 4, and claims 1 and 2: Fig. 4b may be performed by a control node, such as a MME; receiving the WLAN capability information from a MME in an SI paging message. The method may also include, at 450, providing the UE radio capability information to an eNB; The method may also include, at 410, deciding whether to page the UE via E-UTRAN or to notify the UE via WLAN based on the received WLAN capability information).
Regarding claims 33 and 42, SEBIRE et al. teach the capability information is stored in the core network node; or the capability information is stored in the core network node in response to the core network node previously receiving the capability information from the UE; or the capability information is stored in the core network node in response to the core network node previously receiving the capability information from the UE, and wherein the capability information from the UE is received via aradio access network (RAN) node (see par. 0044).

Regarding claims 34 and 43, SEBIRE et al. teach a method in a user equipment (UE) for enabling the UE to be paged via an area spanning across a first radio access technologies (RAT) and a second RAT, the method comprising: signalling capability information to a network node (see par. 0053 and fig. 4a: Fig. 4a illustrates an example flow diagram of a method, according to one embodiment. In certain embodiments, the method of Fig. 4a may be performed by a network node, such as a base station or eNB. The method may include, at 400, receiving WLAN capability information of a UE), the capability information indicating whether the UE is capable of connecting to the first RAT, second RAT, or both, (see par. 0053 and fig. 4a; claims 19- 20 or par. 0027: send wireless local area network (WLAN) capability information to a network node for using the WLAN capability information to decide whether to notify the apparatus about cellular paging via WLAN. Based on this WLAN capability information, the eNB may decide whether to page the UE via E-UTRAN or notify the UE via WLAN).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 24-28, 31, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over SEBIRE et al. (WO 2016/156227 Al) in view of Lu et al. (CN 101262624 A).
Regarding claim 24, SEBIRE et al. teach a method for paging user equipment in an area spanning across a plurality of radio access technologies (RATs), the method comprising:  determining, in a radio access network (RAN) node configured to transmit paging messages over the air via one or more RATs, one or more RATs with which a user equipment (UE) to which a paging message is intended, is capable of communicating (see abstract: The eNB decides, based on the received WLAN capability information, whether to page the UE via E- UTRAN or to notify the UE via WLAN); and transmitting the paging message to the UE via each of one or more RATs which the UE is determined as being capable of communicating with (see abstract: wireless local area network (WLAN) capability information of a user equipment (UE), including the WLAN capability information of the UE in a "UE radio capability information for paging" information element (IE), and providing the UE radio capability information to an evolved node B (eNB). The eNB decides, based on the received WLAN capability information, whether to page the UE via E- UTRAN or to notify the UE via WLAN). SEBIRE et al. do not mention using access restriction information received from a core network, wherein the access restriction information comprises a handover restriction list or new information received from a core network. Lu et al. teach using access restriction information received from a core network, wherein the access restriction information comprises new information received from a core network (the core network node transmits the user apparatus capability information carried in the notification message, interactive information capable of carrying user equipment ability information, and informs the access network node to the paging processing of all fall into the protection scope of the present invention. the access network node for initiating paging to the user equipment. In this embodiment, the access network node comprises a judging module and a paging module. The judging module is used for receiving user equipment capability information, judging the attribute matching of access network node is located with the self user equipment ability information, if matching, sending allowing paging message to the paging module, and if there is not a match, transmitting paging forbidden message to the paging module. a paging module for receiving the judging module to allow paging message, initiating the paging to the user equipment, or receiving from the judging module for forbidding paging message, not to initiate paging to the user equipment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Lu et al. to the method of SEBIRE et al. in order to effectively avoid waste of paging resource, reduces the load of the paging. 
Regarding claim 36, SEBIRE et al. teach a radio access network (RAN) node for paging user equipment in an area spanning across a plurality of radio access technologies (RATs), the RAN node comprising a processor and amemory, said memory containing instructions executable by said processor, whereby said RAN node is operative to: determine, in a radio access network (RAN) node configured to transmit paging messages over the air via one or more RATs, one or more RATs with which a user equipment (UE) to which a paging message is intended, is capable of communicating (see abstract: The eNB decides, based on the received WLAN capability information, whether to page the UE via E- UTRAN or to notify the UE via WLAN); and transmit the paging message to the UE via each of one or more RATs which the UE is determined as being capable of communicating with, the RAN node being configured to transmit paging messages over the air via one or more RATs (see abstract: wireless local area network (WLAN) capability information of a user equipment (UE), including the WLAN capability information of the UE in a"UE radio capability information for paging” information element (IE), and providing the UE radio capability information to an evolved node B (eNB). The eNB decides, based on the received WLAN capability information, whether to page the UE via E- UTRAN or to notify the UE via WLAN). SEBIRE et al. do not mention using access restriction information received from a core network, wherein the access restriction information comprises a handover restriction list or new information received from a core network. Lu et al. teach using access restriction information received from a core network, wherein the access restriction information comprises new information received from a core network (the core network node transmits the user apparatus capability information carried in the notification message, interactive information capable of carrying user equipment ability information, and informs the access network node to the paging processing of all fall into the protection scope of the present invention. the access network node for initiating paging to the user equipment. In this embodiment, the access network node comprises a judging module and a paging module. The judging module is used for receiving user equipment capability information, judging the attribute matching of access network node is located with the self user equipment ability information, if matching, sending allowing paging message to the paging module, and if there is not a match, transmitting paging forbidden message to the paging module. a paging module for receiving the judging module to allow paging message, initiating the paging to the user equipment, or receiving from the judging module for forbidding paging message, not to initiate paging to the user equipment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Lu et al. to the method of SEBIRE et al. in order to effectively avoid waste of paging resource, reduces the load of the paging.
Regarding claims 25 and 37, SEBIRE et al. teach wherein said determining based on capability information for the UE already known to the RAN node (see par. 0027: an eNB
receives capability information from a UE.Using this information,the eNB can later decide how to page the UE). 
Regarding claims 26 and 38, SEBIRE et al. teach wherein the capability information has been previously received from a user equipment (see claim 2: the UE sends its capability information to a network node (e.g. an eNB) which uses said information to decide whether to page the UE using cellular communication or WLAN). 
Regarding claims 27 and 39, SEBIRE et al. teach wherein the paging message is received from a core network node (see claim 7: the eNB receives a SI paging message from MME). 
Regarding claims 28 and 40, SEBIRE et al. teach wherein said determining based on capability information for the UE received with the paging message (see claim 7: The SI paging message received by the eNB compriisng WLAN capability information).
Regarding claims 31, SEBIRE et al. teach wherein transmitting the paging message comprises: transmitting the paging message directly to the UE via the one or more RATs the UE is determined as being capable of communicating or connecting with; or transmitting the paging message to the UE via one or more other RAN nodes; or transmitting the paging message to the UE via one or more other RAN nodes, and via a core network, CN (see par. 0027: the eNB may decide whether to page the UE via E-UTRAN or notify the UE via WLAN).

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over SEBIRE et al. (WO 2016/156227 Al) in view of YANG et al. (US 2016/0277991 Al).
Regarding claim 35, SEBRIE et al. do not mention wherein the UE is registered to a UE registration area (RA) that comprises one or more tracking areas (TA) spanning across the first and second RATs, the first and second RATs being of different types. YANG et al. teach the UE is registered to a UE registration area (RA) that comprises one or more tracking areas (TA) spanning across the first and second RATs, the first and second RATs being of different types (see par. 0084: When the UE performs a combined attachment and tracking area update, or a combined registration, the UE is registered with both the first RAT, such as LTE network, and a second RAT, such as a 2G or 3G network. Once registered with the two networks, the UE may receive location IDs (e.g., a registered tracking area code (TAC) for the LTE network and a location area code (LAC) for a GSM network.)).Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AJA) to modify the above teaching of YANG et al. to the method of SEBRIE et al. in order for improving multi-access technologies and the telecommunication standards.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643